Case 6:18-cv-00946-TAD-CBW Document 152 Filed 01/06/21 Page 1 of 1 PageID #: 2772




                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                   LAFAYETTE DIVISION


  MICHAEL JONES, SR.                            CIVIL ACTION NO. 6:18-CV-00946

  VERSUS                                        JUDGE DOUGHTY

  TRAVELERS INDEMNITY CO., ET AL.               MAGISTRATE JUDGE WHITEHURST


                                         JUDGMENT

        For the reasons set forth in this Court’s Memorandum Ruling,

        IT IS ORDERED that this Court DECLINES TO ADOPT THE REPORT AND

  RECOMMENDATION [Doc. No. 148].

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Motions to

  Dismiss [Doc. Nos. 112 and 114] filed by Hackbarth, Travelers, and SCI are GRANTED.

        MONROE, LOUISIANA this 6th day of January, 2021.


                                                   ____________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE




                                               7
